PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/590,805
Filing Date: 2 Oct 2019
Appellant(s): Société des Produits Nestlé S.A.



__________________
JIAN JIANG
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 Sep 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 22-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (EP1541070 A1-cited in IDS filed 10/2/19). 
Regarding Claim 15, Navarro discloses a method for preparing a beverage with at least one ingredient in at least one capsule in a beverage preparation machine (abstract), the method comprising:
providing the beverage preparation machine comprising:
an ingredient processing member (injection pump 218, Fig. 13) configured for preparing the beverage from at least one capsule, wherein the ingredient processing module comprises a first part and a second part which are movable relative to one another (injector 218 and capsule seat 221, see Fig. 10), and the method comprises opening the processing member to form a passage between the first part and the second part for the insertion of the first capsule (first position, paragraph 102); 
a positioner arranged to hold the at least one capsule out of the ingredient processing member (selection device 214); and 
a sensing member adapted to detect an event related to an insertion of the at least one capsule and/or presence of the at least one capsule on the positioner (detectors, Col. 16, Ln. 58- Col. 17, Ln. 1-3); 
wherein the positioner includes a closing member (upper part of rotatable disc 216, paragraph 99 and 101) arranged to close at least partially the passage of the ingredient processing member, and the beverage preparation machine operating the closing member to open the passage upon the detection of the event (paragraph 101), and wherein the positioner is positioned relatively to the passage to allow the transfer, upon the detection of the event, of the at least one capsule into the ingredient processing member, at least partially under the gravity force (“dropped”, Col. 19, Ln. 7-12);
detecting the event related to an insertion of the at least one capsule into and/or a presence of the at least one capsule on the positioner (detectors, Col. 16, Ln. 58- Col. 17, Ln. 1-3), by the sensing member, the presence of the first capsule in the positioner (Col. 16, Ln. 58-Col 17, Ln. 6); upon detection of the event, transferring, by transfer means, the first capsule to the ingredient processing member and then starting preparation of a first beverage (Col. 17, Ln. 12-16). 
While Navarro is directed to a beverage apparatus that automates the transfer of several capsule to the processing modules (paragraph 51), Navarro does not specifically recite during the preparation of the first beverage, inserting a second capsule into the positioner; recognizing, by the sensing member, the second capsule; and when the preparation of the first beverage is completed, opening the positioner, feeding the ingredient processing member with the second capsule, closing the ingredient processing member automatically, and starting preparation of a second beverage. However, since Navarro discloses the first automated process of a beverage capsule, the processing of a second capsule would have been a matter of queuing the request for the second beverage capsule while the first beverage capsule is being prepared (see Col. 16, Ln. 10-13 and paragraph 101).  That is, it would be reasonable for Navarro’s beverage apparatus to begin transferring the next capsule to seat 221 while the first capsule is being processed if there is a second request inputted, and subsequently processing the second capsule after the first capsule is complete. In any case, it appears that applicant’s claim only differ in the level of automation. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04.III). In this case, applicant’s automation of detecting and processing a second capsule would not be patentable over a process of manually inputting a second capsule request subsequently after the first. 
Regarding Claim 16, Navarro further teaches wherein the detecting by the sensing member comprises the sensing member detecting the event by measuring a characteristic of the first capsule such as code bar (Col. 17, Ln. 1-2).
Regarding Claim 17, Navarro further teaches starting the preparation of the first beverages according to preprogrammed parameters, that is, the automatic processing of the beverage is construed to be the “preprogrammed parameters” absent any customization or adjustment to the request. 
Regarding Claim 18, Navarro further teaches the sensing member identifying a type of the first capsule (Col. 17, Ln. 57-58); and the beverage preparation machine starting the preparation of the first beverage according to parameters adapted to or dependent on the identified type of the first capsule (paragraph 25). 
Regarding Claim 19, Navarro further teaches analyzing a status of the beverage preparation machine to determine if the beverage preparation machine is ready to prepare a beverage; and if the beverage preparation machine is not ready to prepare the first beverage, delaying transferring the first capsule to the ingredient processing member upon detection of the event until the beverage preparation machine is ready to start the preparation of the first beverage with the first capsule (Col. 17, Ln. 2-11). 
Regarding Claim 22, Navarro further teaches analyzing a status of the beverage preparation machine to determine if the beverage preparation machine is ready to prepare a beverage; and if the preparation machine is not ready to prepare the first beverage, delaying operating the closing member to open the passage upon the detection of the event until the beverage preparation machine is ready to prepare the at least one beverage (“will not be operative until the seat 221 for capsules 217a of the main body of the selection device 216 is brought into the selection position again.”, paragraph 101). 
Regarding Claim 23, Navarro further teaches wherein operating the closing member comprises driving, by a motorized member, the closing member to open the passage upon the detection of the event (conveying means 215, Col. 24, Ln. 8-9).
Regarding Claim 24, Navarro further teaches wherein operating the closing member comprises mechanically linking, by a mechanical coupling member (main body 216), the closing member with the second part (seat 221) of the ingredient processing member to open the passage upon the detection of the event (Col. 19, Ln. 3-12). 
Regarding Claim 27, Navarro further teaches wherein the positioner comprises a rotating body (rotatable disc, paragraph 98) comprising a seat adapted to hold the at least one capsule (seat 221), the closing member comprising a closing part (upper part, paragraph 101), the method comprising the beverage preparation machine transferring, upon detection of the event, the first one capsule to the ingredient processing member by rotating the rotating body into a position in which the closing part closes at least partially the passage (paragraph 101).
Regarding Claim 28, Navarro further teaches wherein the beverage preparation machine feeds the ingredient processing member with the second capsule after ejection or removal of the first capsule from the ingredient processing member (paragraph 102). As to the limitation of “automatically prepares the second beverage”, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04.III). In this case, applicant’s automation of detecting and processing a second capsule would not be patentable over a process of manually inputting a second capsule request. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro (EP1541070 A1) in view of Della Pietra et al. (US 2005/0061158-hereon referred to as “Della”). 
Regarding Claim 26, Navarro further teaches wherein the positioner comprises a seat adapted to hold the first capsule (upper part of disc which prevents the capsule from emerging from the packs, paragraph 101) but is silent to the closing member comprising a sliding cover forming part of the seat, the method comprising the beverage preparation machine operating the closing member to open the passage upon the detection of the event by translating the sliding cover. Della discloses a beverage preparation machines where a plurality of capsules (coffee pod) are stored and configured to automatically transfer to the ingredient processing member using a sliding cover forming a seat for the capsules (shutter 7d) wherein the sliding cover is translated to allow a capsule to fall via gravity to the processing member (paragraph 51). 
Therefore, since Della is also directed to dispensing a plurality of capsules into a beverage preparation machine to automatically feed a single capsule into the processing member, it would have been obvious to substitute dispensing mechanisms known for the same purpose (MPEP 2144.06). 


(2) Response to Argument
Navarro is relied on to teach the limitations of independent Claim 1. As outlined in the rejection, Navarro teaches a beverage preparation machine comprising: an ingredient processing member (injection pump 218), a positioner (selection device 214) which includes a closing member (216), and a sensing member (detector, Col. 17, Ln. 6-11). (Also see annotation of Fig. 13 and 14 below).  

    PNG
    media_image2.png
    879
    701
    media_image2.png
    Greyscale


It is noted that disc 216 is construed as the closing member which contains a single hole (seat 221) configured to support a capsule and receives the capsule at least partially under gravity (“drop a selected capsule 217a into the capsule seat 221” Paragraph 101). The disc then rotates the capsule to four different positions (outline by the phantom lines on 221 in Fig. 14). While the capsule is in the delivery position, or where 217b is located, the remaining solid portions of disc 216 prevents any new capsule from emerging from the packs, hence being construed as the closing member. Meanwhile, as suggested by Navarro at paragraph 101, while a capsule is at the delivery position and being processed for brewing, the next capsule may be selected (“a new selection can be made”, paragraph 101). Once the next selected capsule is positioned above the upper Disc 216 such that it is ready to drop into the single seat 221 when the seat returns to the selection position (where 217a is located), it is construed as “inserting a second capsule into the positioner” where it will subsequently feed into the seat 221.  
In Section C, Appellant argues that there is no reason or motivation for the skilled artisan to modify Navarro to include the step of inserting the second capsule into the positioner during the preparation of the first beverage and automatically starting preparation of a second beverage when the preparation of the first beverage is complete. Specifically, Appellant argues that it would not be reasonable for Navarro’s beverage apparatus to begin transferring the next capsule to seat 221 while the first capsule is being processed if there is a second request inputted and subsequently processing the second capsule after the first capsule is complete. However, the argument is not persuasive because the limitation is merely an automation of a manual activity. That is, the claim limitation is directed to a beverage machine automatically detecting a second capsule and initiating the brewing of a second capsule upon completion of the first. The equivalent manual activity is simply selecting a second capsule after completion of processing a first capsule.  Navarro discloses a beverage machine capable of performing the recited limitation but does not specifically indicate that the second capsule automatically processed when the preparation of the first beverage is complete. Instead, Navarro discloses a positioner (214) including a closing member (upper part of 216) arranged to hold the at least one capsule out of the ingredient processing member, a sensing member adapted to detect an event related to an insertion of the at least one capsule (“detecting the arrival of the capsule”, Col. 17, Ln. 1-2) and automatically initiating the transfer to the ingredient processing member upon detection (“If the detectors read that the capsule that has arrived is that requested by the user, the injection process is initiated.”, Col 17, Ln. 9-11). Also, Navarro indicates that while a capsule is processing in the ingredient processing member (i.e. delivery position 217b), a new selection can be made which will not operate until seat 221 returns back to the selection position again (paragraph 101). Therefore, since Navarro is capable of detecting a capsule, initiating the processing of the capsule, and selecting the second capsule while the first capsule is being process, then Navarro is structurally capable of selecting a second capsule during processing of the first, detecting a second capsule and automatically initiating a brewing process after the position is brought back to the selection position. Again, the difference is seen as an automation of a manual activity. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). The Examiner submits that providing a generic automation of processing a second capsule immediately after a first capsule accomplishes the same result as manually selecting two capsules in succession to one another. In response to Appellant’s argument that Navarro would require “improper substantial reconstruction”, the argument is not persuasive because as outline above, the beverage preparation machine of Navarro discloses all of the structure and necessary functionality of the claim and only differs by an automated execution. Therefore, no substantial reconstruction of the structure is necessary; rather, Navarro would simply modify the programming to allow selection of a second capsule during processing of the first capsule, and automatically initiating the second capsule once seat 221 returns to the selection position (217a). For these reasons, the Examiner maintains that the claimed limitation is not patentably distinct over the prior art. 
In Section D, Appellant argues that Navarro fails to render Claim 19 obvious because Navarro does not teach or suggest if the beverage preparation machine is not ready to prepare the first beverage, and delays transferring of the first capsule upon detection of the event; however, the argument is not persuasive because Navarro explicitly recites the conditions necessary to begin the injection process (see Col. 17, Ln. 1-11). In this case, Navarro requires the correctly selected capsule pod to be seated in the capsule seat by reciting “If the detectors read that the capsule that has arrived is that requested by the user, the injection process is initiated”. In other words, until the correct capsule is seated into the seat, the preparation machine deemed not “ready to prepare the first beverage” and thus delays the transfer to the ingredient processing member until the correct capsule is seated in the capsule seat. It is maintained that Navarro sufficiently meets the limitations of Claim 19. 
In Section E, Appellant argues that Navarro fails to teach or suggest delaying operating the closing member to open the passage upon the detection of the event if the beverage preparation machine is not ready to prepare the first beverage.  The argument is not persuasive because the Examiner maintains that Navarro does suggest this. That is, paragraph 101 recites that the “will not be operative until the seat 221 for capsules 217a of the main body of the selection device 216 is brought into the selection position again.”, paragraph 101) thus indicating that when the seat is brought back to the selection position, the device then “ready”. Any moment prior to the seat returning to the selection position is construed as the machine not being ready for preparing the beverage and therefore constitutes a delay. For these reasons, the Examiner maintains that Navarro sufficiently meets the limitations of Claim 22. 
In Section F, Appellant argues that incorporating the translatable shutter 7a of Della Pietra with the rotatable main body 216 of the selection device of Navarro such that the translatable shutter 7d of Della Pietra forms part of the rotatable main body 216 of Navarro would render Navarro unsatisfactory for its intended purpose. Therefore, Appellant asserts that the combination would change the principle of operation of the prior art invention being modified; however, the argument is not persuasive because both Della Pietra and Navarro are directed to means of dispensing a single capsule from a magazine of capsules, both of which are fed into an ingredient processing member (see tubular container 6 of Della Pietra and main drum 201 of Navarro). Since both mechanisms employed by the prior art provides a controlled release mechanism, it is not seen that the combination would render Navarro unsatisfactory for its intended purpose. One of ordinary skill in the art would recognize incorporating the translating cover of Della Pietra as a means to further control the release of the capsule from a magazine of capsules. The Examiner maintains that the combination of Navarro and Della Pietra would not change the principle of operation of the prior art being modified and that the combination is proper. 
In response to Section G, the non-statutory double patenting rejections are withdrawn due to approval of the Terminal Disclaimer filed 24 Feb 2022. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       
                                                                                                                                                                                                 /Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.